DETAILED ACTION
This office action is in response to the application filed on 9/2/2021.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/172,329 filed 10/26/2018 now US Patent 11,113,409, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 9/2/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 11,113,409.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  
	Instant claim 1 is anticipated by patent claims 1 and 7.  Instant claim 2 is anticipated by patent claims 2 and 4.  Instant claims 5-8 are anticipated by patented claims 5, 6, 1, and 16, respectively.  Instant claim 9 is anticipated by patent claims 9 and 15.  Instant claim 10 is anticipated by patent claims 10 and 12.  Instant claims 13-16 are anticipated by patented claims 13, 14, 9, and 16, respectively.  Instant claim 17-20 are anticipated by patented claims 9, 9, 10, and 14, respectively.    
	Regarding instant claims 3 and 11 are taught by patented claims 3 and 11.  However, patented claims 3 and 11 do not, but in related art, Goodman et al. (US 2012/0102335 A1), ¶ 32 teaches that rekey command including the first key and the second key.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Goodman, to modify the storage array system of the patented claims to include the re-encryption method utilizing proof of key ownership as taught in Goodman.  The motivation to do so constitutes applying a known technique (i.e., storage array system) to known devices and/or methods (i.e., re-encryption method proof of key ownership) ready for improvement to yield predictable results.	Regarding instant claims 4 and 12 are taught by patented claims 1 and 9.  However, patented claims 1 and 9 do not, but in related art, Lee et al. (US 2020/0366479 A1), ¶ 60 teaches a new and current key which are the same.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the patented claims and Lee, to modify the storage array system of the patented claims to include the method to have a new key the same as a current key in a cryptographic key generation process.  The motivation to do so as constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 2012/0102335 A1), in view of Burton et al. (US 2007/0226777 A1). 
Regarding claims 1 and 9, Goodman teaches:
“A method (Goodman, Fig. 2 element 52 depicts storage array with storage elements 54a, 54b, 54m, and 54m.  Goodman, ¶ 32 Ln. 5-7, storage drive 56 acting as a controller is connected to storage array 52), comprising: 	receiving an instruction to rekey data on a storage system (Goodman, Fig. 2 element 52 depicts storage array with storage elements 54a, 54b, 54m, and 54m.  Fig. 5, step 150, ¶ 32 Ln. 5-7, storage drive 56 receives rekeying command from library controller 60.  Goodman, ¶ 32, Ln. 20-24 teaches that the storage media 54a, 54b, and 54n on the storage array contain the data to be rekeyed), wherein the instruction identifies first encryption information and second encryption information (Goodman, ¶ 32 Ln. 7-9 teaches that rekey command includes the first key and the second key); 	decrypting, by a processing device of a storage system controller, the data using a current key included in the first encryption information to generate decrypted data (Goodman, ¶ 32, Ln. 9-14, the first key is used to decrypt the information on the storage media.  Goodman, ¶ 30 Ln. 34-43 further describes the encryption engine of the storage drive 56 performing the decryption of data using the first key); and 	encrypting, by the processing device of the storage system controller, the decrypted data using the second encryption information to generate encrypted data (Goodman, ¶ 32, Ln. 9-14, the second key is used to encrypt the decrypted information on the storage media.  Goodman, ¶ 30 Ln. 34-43 further describes the encryption engine of the storage drive 56 performing the encryption of data using the second key)”.	Goodman does not, but in related art, Burton teaches:	“determining that the instruction is authorized (Burton, Fig. 1 and ¶ 25 depicts and discloses a storage array system which authenticates a specific application before access to the storage array to make various changes is allowed)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, and Burton, to modify the storage array system of Goodman, to include the authentication of applications attempting to access and modify information in the storage array as taught in Burton.  The motivation to do so constitutes applying a known technique (i.e., authentication of applications attempting to access and modify information in the storage array) to known devices and/or methods (i.e., storage array system) ready for improvement to yield predictable results.

Regarding claims 6 and 14, Goodman in view of Burton teaches:
	“The method of claim 1 (Goodman in view of Burton teaches the limitations of the parent claims as discussed above), wherein the rekey instruction is part of a Small Computer System Interface (SCSI) (Goodman, ¶ 30 teaches that the rekeying instruction is sent using SCSI instructions)”.
Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Burton, in view of Hersans et al. (US 2019/0114438 A1).
Regarding claims 2 and 10, Goodman in view of Burton teaches:
“The method of claim 1 (Goodman in view of Burton teaches the limitations of the parent claims as discussed above)”.
wherein the first encryption information comprises: an identifier of: 	a current key (Goodman, ¶ 32 teaches that rekey command includes the first key identifier and second key identifier);
wherein the second encryption information comprises: an identifier of: 	a desired key (Goodman, ¶ 32 teaches that rekey command includes the first key identifier and second key identifier).
Goodman in view of Burton does not, but in related art, Hersans teaches:
	“a current encryption algorithm (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 29-30, 41-44, and 56 lays out what this request entails including changing from one encryption algorithm to another using metadata), and a current initialization vector scheme (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 28-30, 41-44, and 56 lays out what this request entails including the initialization vector with specific algorithm parameters for using the initialization vector); and 	a desired encryption algorithm (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 29-30, 41-44, and 56 lays out what this request entails including changing from one encryption algorithm to another using metadata), and a desired initialization vector scheme (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 28-30, 41-44, and 56 lays out what this request entails including the initialization vector with specific algorithm parameters for using the initialization vector)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Burton, and Hersans, to modify the storage array system of Goodman and Burton to include the re-encryption including algorithm change parameters method as taught in Hersans.  The motivation to do so as stated by Hersans ¶ 13-14 would be to allow various tenants of a storage provider to make changes to their encryption security stance.
Regarding claims 3 and 11, Goodman in view of Burton in view of Hersans teaches:
“The method of claim 2 (Goodman in view of Burton in view of Hersans teaches the limitations of the parent claims as discussed above.  Additionally, Hersans ¶ 30 teaches key identifiers), 	wherein the first encryption information further comprises: a proof of possession of the current key (Goodman, ¶ 32 teaches that rekey command including the first key and the second key); and 	wherein the second encryption information further comprises: a proof of possession of the desired key (Goodman, ¶ 32 teaches that rekey command including the first key and the second key)”.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Burton in view of Hersans, in view of Lee et al. (US 2020/0366479 A1).
Regarding claims 4 and 12, Goodman in view of Burton, in view of Hersans teaches:
“The method of claim 2 (Goodman in view of Burton, in view of Hersans teach the limitations of the parent claims as discussed above)”.
Goodman in view of Burton, in view of Hersans does not, but in related art, Lee teaches:
“wherein the current key is the same as the desired key (Lee, ¶ 60 teaches a new and current key which are the same)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Burton, Hersans and Lee, to modify the storage array system of Goodman, Burton, and Hersans to include the method to have a new key the same as a current key in a cryptographic key generation process.  The motivation to do so as constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
Claim(s) 5, 8, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Burton in view of Osaki (US 2008/0260159 A1).
Regarding claims 5 and 13, Goodman in view of Burton teaches:
“The method of claim 1 (Goodman in view of Burton teaches the limitations of the parent claims as discussed above)”.
Goodman in view of Burton does not, but in related art, Osaki teaches:
 “wherein the instruction further identifies a range of logical block addresses corresponding to the data (Osaki, ¶ 60 and 62 discloses the process of receiving the rekey instruction which includes old key data and new key data which allows the volume management controller to determine the range of addresses encrypted using the old key data.  Osaki ¶ 49 and 53 explicitly disclose that the read and write commands include the block addresses where data is to b0e modified.  One of ordinary skill would recognize that the rekey instruction containing the old key data would include address dependent key information indicating the block addresses for rekeying)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Burton, and Osaki, to modify the storage array system of Goodman, and Burton to include the process to rekey encrypted data in logical blocks of addressing spaces which is the typical organizational paradigm of storage systems as taught in Osaki.  The motivation to do so constitutes applying a known technique (i.e., process to rekey encrypted data in logical blocks of addressing spaces which is the typical organizational paradigm of storage systems) to known devices and/or methods (i.e., storage array system) ready for improvement to yield predictable results.

Regarding claims 8 and 16, Goodman in view of Burton teaches:
“The method of claim 1 (Goodman in view of Burton teaches the limitations of the parent claims as discussed above)”.
Goodman in view of Burton does not, but in related art, Osaki teaches:
	“wherein the rekey instruction comprises an instruction to copy the data to a target location identified by the rekey instruction, further comprising: copying the encrypted data to the target location (Osaki, ¶ 60-62 discloses the process rekeying each address block of data and storing the newly encrypted information in the location where the previously keyed data was read out from as directed by the rekey instruction.  This instruction includes old key data and new key data which allows the volume management controller to determine the range of addresses encrypted using the old key data.  Osaki ¶ 49 and 53 explicitly disclose that the read and write commands include the block addresses where data is to be modified)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Burton, and Osaki, to modify the storage array system of Goodman, and Burton to include the process to rekey encrypted data in logical blocks of addressing spaces which is the typical organizational paradigm of storage systems as taught in Osaki.  The motivation to do so constitutes applying a known technique (i.e., process to rekey encrypted data in logical blocks of addressing spaces which is the typical organizational paradigm of storage systems) to known devices and/or methods (i.e., storage array system) ready for improvement to yield predictable results.
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Burton in view of Hersans, in view of Martin et al. (US 2014/0237255 A1).
Regarding claims 7 and 15, Goodman in view of Burton teaches:
“The method of claim 1 (Goodman in view of Burton teaches the limitations of the parent claims as discussed above)”.
Goodman in view of Burton does not, but in related art Hersans teaches:
 “further comprising: writing metadata associated with the data that instructs the processing device of the storage array controller to use the second encryption information for future write operations (Hersans, ¶ 32-33 teaches rekeying a set of encrypted data, creating and storing metadata which contains the necessary information about the encryption scheme for future read and write accesses)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Burton, and Hersans, to modify the storage array system of Goodman and Burton to include the re-encryption process including metadata which stores information about rekeying encrypted information as taught in Hersans.  The motivation to do so as stated by Hersans ¶ 13-14, and 28 would be to allow various tenants of a storage provider to easily make changes to their encryption security stance based on the tradeoff between security and functionality (e.g. homomorphic operations) that different encryption techniques provide.
	Goodman in view of Burin, in view of Hersans does not, but in related art, Martin teaches:
	“metadata for an application associated with the data (Martin, ¶ 18-19 and 24 teaches encrypted application data including metadata for the application specifically in the context of rekeying the encrypted information)” and “future write operations of the application (Martin, ¶ 30-31 teaches decrypting and accessing the rekeyed information of the application data)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Burton, Hersans and Martin, to modify the storage array system of Goodman, Burton, and Hersans to include the metadata specifically directed to encrypted application data as taught in Martin.  The motivation to do so as stated by Martin ¶ 12 and 23 would be to prevent unauthorized access and tampering with application data by malicious actors.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (US 2008/0092029 A1), in view of Hersans.
Regarding claim 17, Arakawa teaches:
“A storage system comprising: 	one or more storage devices (Arakawa Fig. 1 teaches a storage array coupled to a storage array controller); and 	a controller (Arakawa Fig. 1 teaches a storage array coupled to a storage array controller) to: 	receive an instruction to rekey data on the storage system (Arakawa, ¶ 101-102, instruction to change encryption information on storage array) to correspond to desired encryption information (Arakawa, ¶ 105-107 the request includes the encryption information including first information referencing the logical unit of the existing encryption and second encryption information specifying the type of encryption to be used); 	determine that the data on the storage system was decrypted using correct encryption information (Arakawa, Fig. 11, teaches verifying the parity of the decrypted information)”.
Arakawa does not, but in related art, Hersans teaches: 	“based on the determining, modify metadata associated with the data on the storage system to correspond to the desired encryption information (Hersans, ¶ 32-33 teaches rekeying a set of encrypted data, creating and storing metadata which contains the necessary information about the encryption scheme for future read and write accesses.  Hersans, ¶ 36-37 further teaches tracking all changes with the encryption of data using the metadata driven architecture)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Burton, and Hersans, to modify the storage array system of Goodman and Burton to include the re-encryption process including metadata which stores and tracks information about rekeying encrypted information as taught in Hersans.  The motivation to do so as stated by Hersans ¶ 13-14, and 28 would be to allow various tenants of a storage provider to easily make changes to their encryption security stance based on the tradeoff between security and functionality (e.g. homomorphic operations) that different encryption techniques provide.	

Regarding claim 18, Arakawa in view of Hersans teaches:
“The storage system of claim 17 (Arakawa in view of Hersans teaches the limitations of the parent claim as discussed above), the controller further to: 	receive an instruction to read the data on the storage system (Arakawa, Fig. 12, step 1101 read instruction); 	encrypt the data using the desired encryption information to generate encrypted data (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 29-30, 41-44, and 56 lays out what this request entails including changing from one encryption algorithm to another using metadata); and 	provide the encrypted data (Arakawa, Fig. 12, step 1110 data is provided to the user)”.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa, in view of Hersans in view of Goodman.
Regarding claim 19, Arakawa in view of Hersans teaches:
“The storage system of claim 17 (Arakawa in view of Hersans teaches the limitations of the parent claim as discussed above), wherein the desired encryption information comprises: 	an identifier of: a desired encryption algorithm (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 29-30, 41-44, and 56 lays out what this request entails including changing from one encryption algorithm to another using metadata), and a desired initialization vector scheme (Hersans, ¶ 93-94 teaches receiving an encryption request at a database.  Hersans, ¶ 28-30, 41-44, and 56 lays out what this request entails including the initialization vector with specific algorithm parameters for using the initialization vector)”.
Arakawa in view of Hersans does not, but in related art, Goodman teaches:
“an identifier of: a desired key (Goodman, ¶ 32 teaches that rekey command includes the first key identifier and second key identifier)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Arakawa, and Hersans, to modify the storage array system of Arakawa and Hersans to include the new key identifier as taught in Goodman.  The motivation to do so as constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claim 20, Arakawa in view of Hersans teaches:
	“The storage system of claim 17 (Arakawa in view of Hersans teaches the limitations of the parent claim as discussed above)”.
Arakawa in view of Hersans does not, but in related art, Goodman teaches:
	“ wherein the rekey instruction is part of a Small Computer System Interface (SCSI) (Goodman, ¶ 30 teaches that the rekeying instruction is sent using SCSI instructions)”. 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Goodman, Arakawa, and Hersans, to modify the storage array system of Arakawa and Hersans to include the scsi instruction set as taught in Goodman.  The motivation to do so as constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/STEPHEN T GUNDRY/Examiner, Art Unit 2435